—In a negligence action to recover damages for personal injuries, *356etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated January 22, 1996, which, upon the granting of the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Mohamed Rustam did not sustain a serious injury as defined by Insurance Law § 5102 (d), is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant met his burden of demonstrating that the injured plaintiff did not suffer from any condition defined in the Insurance Law as a serious injury (see, Insurance Law § 5102 [d]). Plainly, the nature of the injured plaintiff’s cervical and lumbar injuries are insignificant within the meaning of the No-Fault statute (see, Rhind v Naylor, 187 AD2d 498; Partlow v Meehan, 155 AD2d 647). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.